DETAILED ACTION

Response to Amendment
Claims 1-16 are pending. Claims 1-16 are amended directly, or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see page 8, filed 22 December, 2021, with respect to the 35 USC 103 rejections of claims 1-16, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-16 have been withdrawn. In particular, Haueter et al. disclose “As has already been mentioned at the beginning, in the case of the insulin pumps 1 described previously, the physical entities or structures 3 which undergo the change in form which is to be sensed and/or measured when there is a change in the liquid pressure in the liquid path, are formed by the infusion set adapter 21.  The adapter 21 may be a disposable article, while the actual measuring means, e.g. either light source 4 and sensor 5 or ultrasonic sensor 9 or camera 10, are arranged in the housing 20 of the insulin pump 1 permanently and such that they cannot be removed without a tool and are in use for years.  By contrast, the changing of the infusion set including the adapter 21 takes place at intervals of a few days and is possible without a tool” ([0070]). Therefore any rearrangement would require a whole reconfiguration, whereas the claimed invention allows for movement and customization without requiring a new calibration. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mark Mollon (Reg.#31,123) on 5 January, 2022 and 11 January, 2022:

Claim 1 is changed from: A pressure measuring device configured for installation in an extracorporeal blood circulation circuit having elements including a blood removing catheter, a blood feeding catheter, a blood pump, an artificial lung, and a conduit for transferring a pumped blood between two of the elements, so as to measure a pressure of the blood inside the circulation circuit, comprising: a main body portion with a housing adapted to detachably and movably mount onto the conduit at any desired location along the conduit to measure the pressure of the blood at the desired location, wherein the conduit has an elastic deformation according to the pressure of the blood; an image acquisition unit disposed on the main body portion so as to acquire image information which changes according to the pressure of the blood inside the conduit; and a control unit configured to convert the image information acquired by the image acquisition unit into pressure information.
To:
A pressure measuring device configured for installation in an extracorporeal blood circulation circuit having elements including a blood removing catheter, a blood feeding catheter, a blood pump, an artificial lung, and a conduit for transferring a pumped blood between two of the elements, so as to measure a pressure of the blood inside the circulation circuit, comprising:
	a main body portion with a housing adapted to detachably and movably mount onto the conduit at any of a plurality of predetermined locations along the 
	an image acquisition unit disposed on the main body portion so as to acquire image information which changes according to the pressure of the blood inside the conduit; and
	a control unit configured to convert the image information acquired by the image acquisition unit into pressure information.

Claim 7 is changed from: An extracorporeal circulator for use in extracorporeal circulation of blood, the circulator comprising: a circulation circuit having a conduit through which blood is transferred; and a pressure measuring device comprising: a main body portion adapted to detachably and movably mount onto the conduit, wherein the conduit has an elastic deformation according to a pressure of the blood being transferred, and wherein the main body portion comprises a housing adapted to mount onto the conduit at any desired location along the conduit to measure the pressure of the blood at the desired location; an image acquisition unit disposed on the main body portion so as to acquire image information which changes according to the pressure of the blood inside the conduit; and a control unit configured to convert the image information acquired by the image acquisition unit into pressure information.
To:
An extracorporeal circulator for use in extracorporeal circulation of blood, the circulator comprising:
	a circulation circuit having a conduit through which blood is transferred; and
	a pressure measuring device comprising:
	a main body portion adapted to detachably and movably mount onto the conduit at any of a plurality of predetermined locations, wherein the conduit has an elastic deformation 
	an image acquisition unit disposed on the main body portion so as to acquire image information which changes according to the pressure of the blood inside the conduit; and
	a control unit configured to convert the image information acquired by the image acquisition unit into pressure information.

Claim 13 is changed from: A method of measuring pressure of a blood flowing in a conduit of an extracorporeal circulation circuit, comprising the steps of: detachably and movably mounting a main body portion of a pressure measuring device onto the conduit at any desired location along the conduit to measure the pressure of the blood at the desired location, wherein the conduit has an elastic deformation according to the pressure of the blood; passing the blood through the conduit coupled within the circulation circuit; capturing an image of the elastic deformation using an image acquisition unit disposed on a main body portion of a pressure measuring device mounted on the conduit; and converting the image information acquired by the image acquisition unit into pressure information according to variations between the captured image and reference image information.
To: 
A method of measuring pressure of a blood flowing in a conduit of an extracorporeal circulation circuit, comprising the steps of:
	detachably and movably mounting a main body portion of a pressure measuring device onto the conduit at any  of a plurality of predetermined locations along 
	passing the blood through the conduit coupled within the circulation circuit;
	capturing an image of the elastic deformation using an image acquisition unit disposed on a main body portion of a pressure measuring device mounted on the conduit; and
	converting the image information acquired by the image acquisition unit into pressure information according to variations between the captured image and reference image information.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the cited prior art are persuasive. There are many references that cite a pressure sensor that can be located at any location along the tubing, and separately a camera to measure the presence or absence of blood, however, there are no predating references that indicate the camera is the pressure sensor which is mounted at any desired location along the elastically deformable conduit. The following is cited as relevant, but missing one or more features of the claimed invention:

Machine Translation WO2015/003794 A1: Alternatively, as in the case of integrated RFID pressure sensors on the disposable blood tubing set, a wireless transmission can also be used here as the connection to the control and computing unit. Usually, at least one arterial pressure measuring point and one venous pressure measuring point are present on an extracorporeal blood hose set. However, it does not depend on the embodiment of the present invention where the at least one pressure sensor is located on the extracorporeal blood tubing set, because the amplitude of the measured  pressure changes throughout the extracorporeal blood circulation due to a cardiac pressure pulse and thus can be measured at any point in
the extracorporeal blood circulation [pressure sensor is not a camera]

Machine Translation EP 2054106 A1: The invention also makes it possible to detect the propagation velocity of a blood spot with the camera by detecting or calculating the increase of the area with the color of blood within a defined time. After leaving the chamber 25a, the blood flows into a venous tubing 23, which is connected to the venous vessel port 21. In this way, a blood circulation is formed. The arterial line 22 includes a pressure gauge 27 for measuring arterial blood pressure. Likewise, the venous line contains a pressure gauge 28 for measuring venous blood pressure. Furthermore, the venous line 23 includes a red detector 29, which detects the presence of blood in the Schiauchleitung and reports to the control unit 14. The blood pump is a peristaltic pump, which is continuously squeezed by a squeezing organ. When the blood pump stops, this acts as a shut-off device that closes the tubing. The camera 17 and its connection to the control unit 14 can be seen in FIG. In addition, a lighting sensor 31 is provided which detects the type of illumination light, for example neon light, UV light or warm light. Depending on this, the criteria for the blood detection are changed. FIG. 3 shows the image taken by the camera 17 of the area to be observed. The camera 17 is adjusted by a motion drive (not shown) so that the reference mark 35 is located at a certain position in the camera image. This ensures that the camera is always aimed at the desired target area, regardless of patient movement. [pressure sensor and camera are separate entities]

JP H05-23393 A: A pressure mediator is externally filled between the housing 13 of the blood pressure measurement unit 11 and the tube 12, and the pressure transmitted through the tube 12 elastically displaced according to the pulsation of the blood flow is transferred via the tube 15. At 14, it is converted into an electric signal. The tube, which is a conduit connected to the housing 13 that covers the outer periphery of the tube, is made of a material that does not affect the pressure fluctuation of the pressure mediator, and at least the tube 15 that allows blood flow through, Tubes 22 and 23 are provided for supplying the pressure mediator and supplying the pressure mediator to the converter 14 [pressure sensor is not a camera]

US 20120273354 A1: The blood circuit 10 functions as an extracorporeal extension of the patient's body. The sensors (which may include the associated light source(s)) may be placed in any suitable location, such as around tubing that carries blood from the patient to the blood fluid removal device or from the blood fluid removal device to the patient, within the blood fluid removal device, or the like.  In addition or alternatively, a sensor may be implanted in a patient and disposed about a blood vessel to measure hemoglobin levels, and thus hematocrit and blood fluid levels.  By way of further example, total blood protein or albumin concentrations and blood pressure, alone or in combination, can be used to evaluate blood volume.

US 20170027458 A1: The multi-sensor catheter comprises multi-lumen catheter tubing into which at least three optical pressure sensors, and their respective optical fibers, are inserted.  The three optical pressure sensors are arranged within a distal end portion of the catheter, spaced apart lengthwise within the distal end portion for measuring pressure concurrently at each sensor location.  The sensor locations are configured for placement of at least one sensor 

US 20130177455 A1: The occlusion detector 23 may be a pressure sensor compressed against the tube such that increases beyond a predetermined threshold is indicative of an occlusion.  The air detector 24 detects if air is present in the tubing, e.g., when flowing towards the patient 5. Additionally or alternatively, the camera 109 can capture an image with a threshold amount of red liquid within the tube 111 such that the one or more processors 584 determines that blood is present within the tube 111.  For example, the system 108 having the camera 109 of FIG. 33 may be used to form the infiltration detector 32 of FIG. 2.  One or more of the pumps, e.g., pumps 19, 20, and 21, may be used to create a backpressure to determine if the catheter is properly in the vein.  That is, if the catheter is properly within the vein, then a small amount of negative pressure within the tube should draw blood into the tube

US 20170164927 A1: The pressure of the pressure chamber is continuously recorded, and the imaging probe obtains measurements of the deformation and geometry of the pressure chamber. The internal pressure of the pressure chamber 9 may be measured with a pressure transducer (not shown) mounted in the pressure chamber 9 or pressure transmission tubing may be attached to one of the flow channels 17 and the pressure may be measured by a pressure transducer external to the adapter 1

US 11039753 B2: For example, the pressure sensor 112 may instead be attached to the exterior of the IV tube 104 and thereby not directly in fluid communication with the fluid source 110. The monitor 620 may be a separate monitor for displaying information regarding the 

US 10391224 B2: An extracorporeal blood circulation system reduces the risk of generation of air bubbles entering the circulation circuit associated with placement of a pressure sensor that detects a patient's blood pressure at a blood removal line. Furthermore, a publicly-known method can also be used as the method for attaching the intermediate part pressure sensor 37 to the interlock tube 3 between the centrifugal pump 4 and the oxygenator 2. In this extracorporeal circulation device, when the pressure Pm between the centrifugal pump and the oxygenator is measured in step 3 in FIG. 8 (when the intermediate part pressure sensor 37 in FIG. 2 measures the pressure value Pm), the module 210 for the blood removal line shown in FIG. 2 transmits the pressure value Pm to the module 310.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661